Citation Nr: 0530945	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  03-04 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral otitis media


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his interpreter



ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1945 to 
October 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico, which denied service connection claims for 
bilateral hearing loss and bilateral otitis media, finding 
that the veteran had not submitted new and material evidence 
to reopen his claims.  This decision was confirmed in 
November 2002.  Irrespective of the RO's action, the Board 
must decide whether the veteran has submitted new and 
material evidence to reopen the claims of service connection 
for bilateral hearing loss and bilateral otitis media.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  In October 
2005, the veteran testified before the undersigned Veterans 
Law Judge at a Board hearing at the RO.

On October 18, 2005, the Board found that good or sufficient 
cause was shown under the provisions of 38 U.S.C.A. § 7107 
and 38 C.F.R. § 20.900(c) for this appeal to be advanced on 
the Board's docket. 

The veteran submitted an August 2000 statement requesting 
compensation for his eyes; however, the record shows this 
claim was never adjudicated.  As such, the issue of service 
connection for an eye condition is referred to the RO.


FINDINGS OF FACT

1.  In August 2001, the RO denied service connection for 
bilateral hearing loss and bilateral otitis media on the 
basis that the veteran had not submitted new and material 
evidence to reopen his claims.  The veteran did not perfect 
an appeal.

2.  Evidence received since the August 2001 RO decision is 
neither cumulative nor redundant, and raises a reasonable 
possibility of substantiating the claims of service 
connection for bilateral hearing loss and bilateral otitis 
media.

3.  Bilateral hearing loss was not diagnosed within one year 
after service, or for many years thereafter.

4.  The competent and most probative medical evidence of 
record does not relate the veteran's current bilateral 
hearing loss disability to service.

5.  The competent and most probative medical evidence of 
record does not show current left ear otitis media and does 
not relate the veteran's current right ear otitis media to 
service.


CONCLUSIONS OF LAW

1.  The August 2001 RO decision denying the claims of service 
connection for bilateral hearing loss and bilateral otitis 
media is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002).

2.  The evidence received subsequent to the August 2001 RO 
decision is new and material, and the claims of service 
connection for bilateral hearing loss and bilateral otitis 
media are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2005).

3.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may its incurrence or aggravation be 
presumed.  38 U.S.C.A. §§ 1110, 1112, 5103A, 5107, (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

4.  Bilateral otitis media was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2005).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

Here, the RO notified the veteran of the information and 
evidence necessary to substantiate the claim and the 
respective responsibilities of each party for obtaining and 
submitting evidence by way of a February 2002 VA letter, 
prior to the August 2002 rating decision.  The veteran was 
notified of the evidence necessary to reopen claims of 
service connection for bilateral hearing loss and bilateral 
otitis media based on new and material evidence, as well as 
the evidence necessary to substantiate the claims on the 
merits.  The RO also notified the veteran of the 
responsibilities of VA and the veteran in developing the 
record.  Specifically, the RO notified the veteran that VA 
would obtain all relevant evidence in the custody of a 
Federal department or agency.  The RO notified the veteran of 
his responsibility to respond in a timely manner to VA's 
requests for specific information and to provide a properly 
executed release so that VA could request the records for 
him.  The RO also requested the veteran to advise VA of any 
additional evidence he considered relevant to his claims for 
service connection for bilateral hearing loss and bilateral 
otitis media, so that VA could help by getting that evidence.  

In August 2002 and November 2002 rating decisions, the 
February 2003 statement of the case, and the March 2003, 
April 2004, and March 2005 supplemental statements of the 
case, the RO notified the veteran of the laws and regulations 
pertaining to service connection and reopening claims based 
on new and material evidence, and provided a detailed 
explanation why service connection was not warranted for 
bilateral hearing loss and bilateral otitis media under the 
applicable laws and regulations based on the evidence 
provided.

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In the present case, the evidence includes service medical 
and personnel records, an April 1947 VA hospital record, VA 
medical records dated from May 1998 to March 2003, and 
private medical records dated in November 1996, December 2001 
and July 2004.  The veteran stated in February 2001 that he 
also received VA treatment from December 1945 to January 1946 
for his ears.  The RO requested these records in June 2001; 
however, the VA medical center responded that archived 
records prior to 1965 were destroyed, providing a history of 
VA's medical records retention policies.  In March 2002, the 
veteran also notified VA that he had received additional 
treatment in service at the Naval Medical Clinic.  However, 
in April 2002, the Naval Medical Center responded to VA's 
request that after five years their records were retired to 
permanent storage at the National Personnel Records Center 
(NPRC).  The Department of the Navy also responded in May 
2002 that after a thorough search of its files they could not 
locate an outpatient record for the veteran. VA subsequently 
requested the veteran's entire personnel file from NPRC in 
February 2004; and the NPRC responded by mailing the records.  
VA's Records Management Center was contacted for any 
additional personnel records, but a negative response was 
received in March 2004.  On his VA-Form 9 and in the October 
2005 Board hearing, the veteran indicated that his service 
medical records were incomplete.  However, neither the NPRC 
nor the Department of the Navy has indicated that any part of 
the veteran's service medical records were lost or destroyed.  
Based on the above, the Board finds that reasonable efforts 
have been made to obtain all available evidence.  Moreover, 
there are no additional medical treatment records necessary 
to proceed to a decision in this case.

In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  
Here, VA provided a VA medical examination in January 2003, 
and the examiner rendered a considered medical opinion 
regarding the pertinent issues in this matter.    

Upon a review of the claims folder, the Board finds that the 
veteran and his representative were notified of the evidence 
and information necessary to substantiate his claims for 
service connection; were notified of the respective 
responsibilities of VA and himself as it pertained to who was 
responsible for obtaining such evidence; and also were 
notified to submit all relevant evidence he had to the RO.  
Additionally, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the veteran in developing the facts 
pertinent to the issue of service connection is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

New and Material Evidence

In June 1947, the RO denied service connection for left ear 
otitis media, finding that the service medical and personnel 
records, and an April 1947 VA record failed to show that the 
disability was noted or treated in service.

In a March 1975 rating decision, the RO denied service 
connection for bilateral hearing loss and bleeding ears, 
finding that the service medical records also did not show 
any in-service incurrence of these disabilities.  

Subsequently, the RO denied service connection for bilateral 
hearing loss and bilateral otitis media in November 1996, on 
the basis that the veteran had not submitted new and material 
evidence to reopen the claims.  At that time a private 
uninterpreted November 1998 audiogram was considered.  This 
decision was confirmed in July 2000, at which time the RO 
considered a lay statement from a fellow serviceman.  

In February 2001, the veteran filed a claim to reopen his 
service connection claims for bilateral hearing loss and 
bilateral otitis media.  Evidence submitted at that time 
consisted of VA medical records dated from May 1998 to June 
2000, which showed old perforations in the bilateral ears and 
purulent discharge in the right ear; and additional lay 
statements.

The RO denied the veteran's claims of service connection for 
bilateral hearing loss and bilateral otitis media in August 
2001, on the basis that the veteran had not submitted new and 
material evidence to reopen his claim.  The veteran filed a 
timely notice of disagreement with the August 2001 decision.  
The RO provided notice to the veteran in a September 2001 
statement of the case of the procedures for perfecting an 
appeal.  In October 2001, the veteran's representative 
submitted a statement requesting a VA medical examination for 
the veteran's ears, which is not considered a valid 
substantive appeal.  See 38 C.F.R. § 20.202.  As the veteran 
did not perfect his appeal, the August 2001 rating decision 
became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.201, 
20.302 (a).  

Even though it is not considered a valid substantive appeal, 
the Board construes the October 2001 request for a VA 
examination as a claim to reopen the service connection 
claims for bilateral hearing loss and bilateral otitis media.  
Evidence considered since that time consists of a duplicate 
copy of a June 2000 VA medical record, additional VA medical 
records dated in July 2001 and May 2002, private medical 
records dated in December 2001 and July 2004, a January 2003 
VA examination report, and duplicate copies of lay statements 
previously submitted.  The veteran also testified in an 
October 2005 Board hearing.

The July 2001 VA medical record shows bilateral eardrum 
perforations and right ear otitis media.  The May 2002 VA 
medical record shows no drainage in the ears.  The December 
2001 private treatment report shows a perforated right ear 
drum and complete hearing loss, and notes that it is more 
likely than not that the ear injury in military service was 
related to the current bilateral hearing loss and bilateral 
otitis media.  In December 2001, a private emergency room 
report shows the veteran was seen for a traumatic perforated 
ear drum, and also notes the veteran's reports of his in-
service right ear injury.  A January 2003 VA examination 
report shows bilateral hearing loss, a perforated right ear 
drum, and scarring in the left ear, consistent with a healed 
perforation; and includes a medical opinion that the 
veteran's current hearing loss was not likely related to ear 
infections in 1945 and 1947.  The July 2004 private audiology 
report shows severe bilateral hearing loss.  At the October 
2005 Board hearing, the veteran testified that his hearing 
loss and otitis media were incurred in service during a mine 
explosion, and also noted that he has worked in the 
construction industry since service.

Although the August 2001 RO decision is final, if new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. §§  
5108, 7105 (West 2002); 38 C.F.R. § 3.156(a); Manio v. 
Derwinski, 1 Vet. App 145 (1991).  

The Board notes that 38 C.F.R. § 3.156 was amended, and that 
the standard for finding new and material evidence has 
changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (codified at 38 C.F.R. § 3.156(a)).  With respect to 
applications to reopen finally denied claims, the amendments 
at 38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii) redefine "new and 
material evidence" and "the duty to assist." These 
amendments were made effective as of the date of publication 
(August 29, 2001) and only apply to applications to reopen 
filed on or after August 29, 2001.  Because the veteran's 
application to reopen was filed in October 2001, the new 
regulations apply.

Under 38 C.F.R. § 3.156(a), new evidence means existing 
evidence not previously submitted to agency decision makers.  
Under the amendments to the regulation, material evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence cannot be cumulative, or redundant of the evidence 
already of record when the last final denial of the claim was 
made, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The Board finds that the December 2001 private medical 
record, January 2003 VA examination report, July 2004 private 
audiology report, and October 2005 hearing testimony are new 
and material.  The evidence is new because it was not 
submitted previously to the RO, and the RO did not consider 
it in its initial rating decision.  38 C.F.R. § 3.156(a).  
The evidence also is material because it includes medical 
opinions on whether the veteran's current ear disorders are 
related to service, including a December 2001 opinion 
indicating that bilateral hearing loss and bilateral otitis 
media are related to an ear injury in service.  Additionally, 
the December 2001 private report, January 2003 VA medical 
record, and July 2004 report show a current bilateral hearing 
loss disability.  Last, the Board hearing testimony provides 
the veteran's accounts of the incidents in service, and 
employment after service.  None of this evidence was 
established at the time of the last rating decision; and it 
raises a reasonable possibility of substantiating his claims 
of service connection for bilateral hearing loss and 
bilateral otitis media.  38 C.F.R. § 3.156(a).  Accordingly, 
the Board finds that the evidence is both new and material 
and serves to reopen the veteran's claim.  

Service Connection

In light of the Board's decision to reopen the claim, the 
entire record must be reviewed on a de novo basis to decide 
service connection for bilateral hearing loss and bilateral 
otitis media.

The veteran submitted statements and testimony from May 1998 
to October 2005 that he suffered a right ear injury in 
service when a fellow serviceman in front of him tripped a 
wire during a training exercise, causing an explosion.  He 
also indicated that subsequently he was hospitalized in 
service for one month for right ear discharge and bleeding.  
At the October 2005 Board hearing, the veteran testified that 
he also has been suffering from hearing loss since he left 
service in October 1945 and that this, as well as his inner 
ear problems, are a direct result of the explosion that 
occurred in service.  He also testified that after service he 
worked as a construction worker.  

In June 2000, an individual, who indicated that he served 
with the veteran, submitted a statement that he visited the 
veteran in the hospital in 1945 when he was being treated for 
his ear, which was injured during combat training.  He also 
stated that the veteran had lost his hearing.

An additional individual stated in July 2000 that he had 
personal knowledge that the veteran lost his hearing due to 
an explosion involving his right ear in August 1945 and that 
the veteran subsequently was hospitalized for a month at the 
Veterans Hospital.

In a July 2000 statement received in February 2001, another 
individual, who indicated that he was in Marine training with 
the veteran in 1945, submitted a statement that the veteran 
was behind an individual, who stepped on a mine, which 
exploded and caused the veteran to hit the ground on the 
right side of his head.  He noted that the veteran had 
discharge coming from his ears and was hospitalized for one 
month.

In sum, the veteran contends that his current bilateral 
hearing loss and bilateral otitis media are a direct result 
of an explosion in service, thus entitling him to disability 
benefits.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  Service connection also may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Where a veteran served ninety days or more during a period of 
war and certain chronic diseases, including an organic 
disease of the nervous system, becomes manifest to a degree 
of 10 percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

In addition to the criteria set forth above, service 
connection for impaired hearing is subject to the additional 
requirement of 38 C.F.R. § 3.385, which provides that 
impaired hearing will be considered a disability only if at 
least one of the thresholds for the frequencies of 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; the 
thresholds for at least three of the frequencies are greater 
than 25 decibels; or speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  See also Hensley 
v. Brown, 5 Vet. App. 155 (1993).
 
The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

I.  Bilateral hearing loss

Initially, the evidence shows a current bilateral hearing 
loss disability.  All thresholds in the relevant frequencies 
were above 40 on VA examination in January 2003.

The next issue is whether there is any in-service incurrence 
of a bilateral hearing loss disability.  

The Board first notes that the first showing of bilateral 
hearing loss was not until 1996, which is more than 50 years 
after service.  Thus, the veteran is not entitled to service 
connection on a presumptive basis.  See 38 C.F.R. §§ 3.307, 
3.309.

Additionally, the service medical and personnel records are 
negative for any findings or treatment for an ear disorder or 
hearing loss, or any other exposure to acoustic trauma in 
service.  

After service, an April 1947 VA hospital record shows 
treatment for acute purulent otitis media in the left ear.  
Additionally, the veteran reported on a May 1947 VA-Form 10-
2731 that he first noted pain in his ears in service in 
August 1945.  The Board also notes that a January 2003 VA 
examiner referred to an in-service left ear infection in May 
1945.  

However, upon careful review, there are no medical findings 
of a left ear infection or other indication of an in-service 
ear injury to support a finding of in-service incurrence of 
bilateral hearing loss.  An October 1945 discharge 
examination report shows that no diseases or defects in the 
ears were found.  Further, only "usual childhood diseases" 
were noted on the history of illness or injury; no history of 
ear injury or hospitalization was reported.  On examination 
hearing was normal when tested by clock, coin click, 
whispered voice and spoken voice.  Another October 1945 
discharge report indicates that the veteran did not receive 
any wounds, or participate in any battles, engagements, 
skirmishes, or expeditions in service.  The personnel records 
also show that the veteran had a basic military occupational 
specialty and took a three-week Rifleman course.  

The veteran is competent to relate that he heard an explosive 
noise in service.  However, even if the record did show in-
service findings of an ear infection or explosion, the most 
probative medical evidence of record does not relate any of 
these incidents to the veteran's current bilateral hearing 
loss disability.

The Board notes that a December 2001 private examiner did 
relate the veteran's bilateral hearing loss disability to 
service.  Specifically, the examiner found that a bilateral 
ear injury suffered in service was more likely than not 
related to current on-going bilateral hearing loss.  She 
noted the veteran's report of a mine exploding near his ear 
in 1945, which apparently perforated his right ear drum, and 
found that the veteran had complete hearing loss likely due 
to a traumatic injury.

However, a January 2003 VA examiner indicated that he had 
reviewed the veteran's claim file, noting in-service 
treatment for an ear infection in his left ear in May 1945, 
and a left ear infection in April 1947, which showed a 
perforation scar in the left ear on otoscopic examination.  
The examiner also noted the veteran's reports that his 
hearing loss initially began when he was in boot camp in 
1945, when a mine blew up near him, causing a spontaneous 
perforation in the right ear.  The examiner indicated that 
although the veteran reported that this occurred in the right 
ear, the medical records in the claims file actually showed 
perforation in the left ear.  He also noted that the medical 
records did not show that the left ear perforation was caused 
by any acoustic trauma, but was secondary to an ear infection 
at that time.  He found that the veteran's hearing loss was 
essentially sensorineural in nature, though a slight mid-
frequency conductive component was noted in the right ear, 
which he found to be consistent with the small central 
perforation noted on otoscopic examination and on immitance 
testing.  He also noted that the medical records in 1945 and 
1947 showed treatment for chronic otitis media of the left 
ear and that current perforation was in the right ear, and 
thus found that the current hearing loss was not related to 
ear infections in 1945 or 1947.  The examiner observed that 
the left ear perforation was healed and that the new 
perforation in the right ear was not noted in service.  He 
also found that the hearing loss in the left ear was not 
secondary to perforation which occurred in 1947, as there was 
no conductive component in the left ear hearing loss.  He 
found that the veteran's hearing loss instead was consistent 
with presbyacusis or other cochlear disorders.  

Although there are both positive and negative opinions on 
whether the veteran's current hearing loss is likely related 
to an in-service explosion, the Board finds that the January 
2003 VA examination report is of greater probative value in 
light of the physician having reviewed the evidence, 
discussed the evidence and examined the veteran.  See Owens 
v. Brown, 7 Vet. App. 429, 433 (1995) (the opinion of a 
physician that is based on a review of the entire record is 
of greater probative value than an opinion based solely on 
the veteran's reported history).  Although the December 2001 
examiner was asked to give her opinion based on available 
records, it does not appear that she reviewed the veteran's 
claim file.  She did not note any service medical records, 
but rather merely related the veteran's accounts of his in-
service injuries.  Moreover, she did not address the 
discrepancy between the veteran's report of a right ear 
injury in service, and the 1947 VA hospital record, which 
showed a left ear disorder.  Thus, the December 2001 private 
medical opinion is of less probative value than that of the 
January 2003 examiner, who alternatively reported on service 
and post-service medical records and provided sound clinical 
reasoning and bases to support his medical opinion.

In sum, the Board finds that the preponderance of the 
evidence is against the service connection claim for 
bilateral hearing loss.  Although the veteran and his former 
servicemen contend that his current bilateral hearing loss is 
related to an in-service explosion in service, this 
determination is not a matter for an individual without 
medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Thus, while the Board has considered the 
veteran's lay assertions, they do not outweigh the most 
probative medical evidence of record, which shows no 
relationship between the veteran's current bilateral hearing 
loss and service.  A competent medical expert makes this 
opinion and the Board is not free to substitute its own 
judgment for that of such an expert. See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).

Accordingly, the claim of service connection for bilateral 
hearing loss is denied.  38 C.F.R. §§ 3.303, 3.310(a).  In 
making this decision, the Board has considered the benefit-
of-the-doubt-doctrine; however, as the evidence is not 
equibalanced, it does not apply.  Gilbert v. Derwinski, 1 
Vet. App. at 57-58; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.  Bilateral otitis media

As previously mentioned, the service medical records are 
negative for any findings or treatment for an ear disorder.  
The October 1945 discharge examination report specifically 
notes no diseases or defects in the ears.  After service, an 
April 1947 VA hospital report shows a diagnosis of acute 
purulent otitis media in the left ear.  The veteran also 
noted on a May 1947 VA-Form 10-2731 that he had pain in his 
ears with an onset in service in August 1945.

There are no additional treatment records for otitis media 
until May 1998.  VA medical records dated from May 1998 to 
January 1999, and in June 2000 show old perforations in the 
bilateral ears with right ear purulent discharge.  A July 
2001 VA medical record shows the veteran was seen for otitis 
media of the right ear.  A December 2001 private treatment 
report shows a finding of right perforated eardrum, 
specifically noting that the veteran did not have bilateral 
otitis media.  Another December 2001 private emergency room 
report notes the veteran's reports of his in-service injury 
and shows a finding of traumatic perforated right eardrum.  
In May 2002, a VA medical record shows no evidence of 
drainage in the bilateral ears.  A January 2003 VA audiology 
report shows right ear perforation, and scarring in the left 
ear consistent with healed perforation.
 
Upon review, there is no medical evidence of in-service 
incurrence of bilateral otitis media.  The first findings of 
left ear otitis media are two years after discharge from 
service; and the first findings suggestive of right ear 
otitis media are not until 1998, which is many years after 
service.  Additionally, although a January 2003 VA examiner 
notes an in-service left ear infection in May 1945, upon 
careful review, the service medical and personnel records do 
not show any treatment for the ears, including a left ear 
infection, or any or other evidence of an in-service ear 
injury. 

Moreover, even if there was medical evidence of an in-service 
ear injury, or left ear infection, there is no medical 
evidence of current left ear otitis media, or probative 
medical evidence relating the veteran's current right ear 
otitis media to service.  The December 2001 private examiner 
provided a medical opinion that it is more likely than not 
that an ear injury in military service is related to ongoing 
bilateral otitis media.  However, she also stated on the same 
report that the veteran does not have bilateral otitis media, 
but instead only has a right ear perforated eardrum.  She 
also apparently did not review the claims file, as she notes 
the veteran's reports of in-service injury, but does not 
address the fact that there are no findings in service 
consistent with the veteran's reports, specifically, that the 
medical evidence two years after service shows otitis media 
in the left ear, rather than the right.  Similarly, the 
December 2001 private emergency room report shows a finding 
of traumatic right ear otitis media and notes the veteran's 
reports of in-service injury, but does not provide a sound 
medical opinion relating the current disability to service.

On the other hand, the January 2003 VA examiner indicated a 
review of the claims file and found that the left ear 
perforation was healed and that there were no findings in 
1947 of a right ear perforation.  There is no other medical 
evidence relating any current right ear otitis media to 
service.

In sum, the Board finds that the preponderance of the 
evidence is against the service connection claim for 
bilateral otitis media.  Although the veteran and his friends 
and former servicemen contend that he has current bilateral 
otitis media related to an in-service explosion in service, 
this determination is not a matter for an individual without 
medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Thus, while the Board has considered the 
veteran's lay assertions, they do not outweigh the most 
probative medical evidence of record, which does not show a 
current finding of left ear otitis media, or any relationship 
between the veteran's current right ear otitis media and 
service.  Moreover, there is no evidence of continuity of 
symptomatology of either ear from service or during the more 
than 50 years before any current otitis media was shown.  See 
Savage v. Gober, 10 Vet. App. 488 (1997).

Accordingly, the claim of service connection for bilateral 
otitis media is denied.  38 C.F.R. §§ 3.303, 3.310(a).  In 
making this decision, the Board has considered the benefit-
of-the-doubt-doctrine; however, as the evidence is not 
equibalanced, it does not apply.  Gilbert v. Derwinski, 1 
Vet. App. at 57-58; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.





ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for bilateral otitis media 
is denied.

____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


